
	

114 HCON 76 IH: Expressing the sense of Congress that Taiwan and its people deserve membership in the United Nations.
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Garrett submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Taiwan and its people deserve membership in the United
			 Nations.
	
	
 Whereas for more than 50 years a close relationship has existed between the United States and Taiwan, which has been of major economic, cultural, and strategic advantage to both countries;
 Whereas the people of Taiwan are not represented in the United Nations; Whereas Taiwan has over the years repeatedly expressed its strong desire to participate in the United Nations;
 Whereas Taiwan has much to contribute to the work and funding of the United Nations; Whereas the world community has reacted positively to Taiwan's desire for international participation, as shown by Taiwan's membership in the Asian Development Bank, Taiwan's admission to the Asia-Pacific Economic Cooperation group as a full member, Taiwan's membership in the World Trade Organization, Taiwan's participation in the World Health Organization, and Taiwan’s participation in the International Civil Aviation Organization; and
 Whereas section 4(d) of the Taiwan Relations Act (22 U.S.C. 3303(d)) declares, Nothing in this Act may be construed as a basis for supporting the exclusion or expulsion of Taiwan from continued membership in any international financial institution or any other international organization.: Now, therefore, be it
	
 That it is the sense of Congress that Taiwan and its people deserve membership in the United Nations.
		
